Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 21, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 10 is objected to because of the following informalities:  
On line 1, change “The multimode switch as recited in claim 1” to -- The multimode switch as recited in claim 8--.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e-Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about e-Terminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-20 of co-pending Application No. 17/557888 (reference application). Claims 1, 8 and 15 (and dependent claims) of the co-pending application disclose all of the claim limitations of claims 1, 8 and 15 (and dependent claims) of the instant application, except identifying information. Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify claims 1, 8 and 15 of the co-pending application by using identifying information, since it is known of the art to use identifying information for lighting system to control groups of light sources.
Claims 1-20 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-20 of co-pending Application No. 17/557774 (reference application). Claims 1, 8 and 15 (and dependent claims) of the co-pending application disclose all of the claim limitations of claims 1, 8 and 15 (and dependent claims) of the instant application, except a functional group designation. Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify claims 1, 8 and 15 of the co-pending application by using functional group designation, since it is known of the art to use group designations for lighting system to control groups of light sources.
Claims 1-20 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-20 of co-pending Application No. 17/557969 (reference application). Claims 1, 8 and 15 (and dependent claims) of the co-pending application disclose all of the claim limitations of claims 1, 8 and 15 (and dependent claims) of the instant application, except a functional group designation. Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify claims 1, 8 and 15 of the co-pending application by using functional group designation, since it is known of the art to use group designations for lighting system to control groups of light sources.
This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Instant Application: 17/557814
Co-Pending: 17/557888
Co-Pending: 17/557774
Co-Pending: 17/557969
Claim 1: A multimode switch, comprising: a line voltage switch, coupled to a line voltage and a device; a switch controller, configured to direct said line voltage switch to provide said line voltage to, and subsequently remove line voltage from, said device, and configured to receive first identifying information and a functional group designation for said device, and configured to thereafter control said device according to said first identifying information and said functional group designation; and a ground leakage power supply, coupled to an AC hot line and to an earth ground, configured to generate a regulated voltage to power said switch controller without requiring connection to an AC neutral line, while limiting ground leakage current to said earth ground to a prescribed leakage value.
Claim 1: A multimode switch, comprising: a line voltage switch, coupled to a line voltage and a device; a switch controller, configured to direct said line voltage switch to provide said line voltage to, and subsequently remove line voltage from, said device, and configured to receive first identifying information for said device, and configured to thereafter control said device according to said first identifying information; and a ground leakage power supply, coupled to an AC hot line and to an earth ground, configured to generate a regulated voltage to power said switch controller without requiring connection to an AC neutral line, while limiting ground leakage current to said earth ground to a prescribed leakage value.
Claim 1: A multimode switch, comprising: a line voltage switch, coupled to a line voltage and a device; a switch controller, responsive to first messages received over a network, configured to direct said line voltage switch to provide said line voltage to, and subsequently remove line voltage from, said device, and configured to receive first identifying information and a functional group designation for said device in second messages received over said network, and configured to thereafter control said device according to said first identifying information and said functional group designation via transmission of third messages over said network; and a ground leakage power supply, coupled to an AC hot line and to an earth ground, configured to generate a regulated voltage to power said switch controller without requiring connection to an AC neutral line, while limiting ground leakage current to said earth ground to a prescribed leakage value.
Claim 1: A multimode switch, comprising: a line voltage switch, coupled to a line voltage and a device; a switch controller, configured to direct said line voltage switch to provide said line voltage to, and subsequently remove line voltage from, said device, and configured to receive a functional group designation for said device, and configured to thereafter control said device according to said functional group designation; and a ground leakage power supply, coupled to an AC hot line and to an earth ground, configured to generate a regulated voltage to power said switch controller without requiring connection to an AC neutral line, while limiting ground leakage current to said earth ground to a prescribed leakage value.
Claim 8: A multimode switch, comprising: an actuator, configured to indicate a state responsive to a change in actuation; a line voltage switch, coupled to a line voltage and a device; a switch controller, configured to direct said line voltage switch to provide said line voltage to, and subsequently remove line voltage from, said device, and configured to receive first identifying information and a functional group designation for said device, and configured to thereafter control said device according to said first identifying information and said functional group designation; and a ground leakage power supply, coupled to an AC hot line and to an earth ground, configured to generate a regulated voltage to power said switch controller without requiring connection to an AC neutral line, while limiting ground leakage current to said earth ground to a prescribed leakage value.
Claim 8: A multimode switch, comprising: an actuator, configured to indicate a state responsive to a change in actuation; a line voltage switch, coupled to a line voltage and a device; a switch controller, configured to direct said line voltage switch to provide said line voltage to, and subsequently remove line voltage from, said device, and configured to receive first identifying information for said device, and configured to thereafter control said device according to said first identifying information; and a ground leakage power supply, coupled to an AC hot line and to an earth ground, configured to generate a regulated voltage to power said switch controller without requiring connection to an AC neutral line, while limiting ground leakage current to said earth ground to a prescribed leakage value.
Claim 8: A multimode switch, comprising: an actuator, configured to indicate a state responsive to a change in actuation; a line voltage switch, coupled to a line voltage and a device; a switch controller, responsive to first messages received over a network, configured to direct said line voltage switch to provide said line voltage to, and subsequently remove line voltage from, said device, and configured to receive first identifying information and a functional group designation for said device in second messages received over said network, and configured to thereafter control said device according to said first identifying information and said functional group designation via transmission of third messages over said network; and a ground leakage power supply, coupled to an AC hot line and to an earth ground, configured to generate a regulated voltage to power said switch controller without requiring connection to an AC neutral line, while limiting ground leakage current to said earth ground to a prescribed leakage value.
Claim 8: A multimode switch, comprising: an actuator, configured to indicate a state responsive to a change in actuation; a line voltage switch, coupled to a line voltage and a device; a switch controller, configured to direct said line voltage switch to provide said line voltage to, and subsequently remove line voltage from, said device, and configured to receive a functional group designation for said device, and configured to thereafter control said device according to said functional group designation; and a ground leakage power supply, coupled to an AC hot line and to an earth ground, configured to generate a regulated voltage to power said switch controller without requiring connection to an AC neutral line, while limiting ground leakage current to said earth ground to a prescribed leakage value.
Claim 15: A multimode switch method, comprising: coupling a line voltage switch to a line voltage and to a device; via a switch controller, directing the line voltage switch to provide the line voltage to, and subsequently remove line voltage from, the device; receiving first identifying information and a functional group designation for the device; and thereafter controlling the device according to the first identifying information and the functional group designation; and coupling a ground leakage power supply to an AC hot line and to an earth ground and generating a regulated voltage to power the switch controller without requiring connection to an AC neutral line, while limiting ground leakage current to the earth ground to a prescribed leakage value.
Claim 15: A multimode switch method, comprising: coupling a line voltage switch to a line voltage and to a device; via a switch controller, directing the line voltage switch to provide the line voltage to, and subsequently remove line voltage from, the device; receiving first identifying information for the device; and thereafter controlling the device according to the first identifying information; and coupling a ground leakage power supply to an AC hot line and to an earth ground and generating a regulated voltage to power the switch controller without requiring connection to an AC neutral line, while limiting ground leakage current to the earth ground to a prescribed leakage value.
Claim 15: A multimode switch method, comprising: coupling a line voltage switch to a line voltage and to a device; via a switch controller, responsive to first messages received over a network, directing the line voltage switch to provide the line voltage to, and subsequently remove line voltage from, the device; receiving first identifying information and a functional group designation for the device in second messages over the network; and thereafter controlling the device according to the first identifying information and the functional group designation via transmission of third messages over the network; and coupling a ground leakage power supply to an AC hot line and to an earth ground and generating a regulated voltage to power the switch controller without requiring connection to an AC neutral line, while limiting ground leakage current to the earth ground to a prescribed leakage value.
Claim 15: A multimode switch method, comprising: coupling a line voltage switch to a line voltage and to a device; via a switch controller, directing the line voltage switch to provide the line voltage to, and subsequently remove line voltage from, the device; receiving a functional group designation for the device; and thereafter controlling the device according to the functional group designation; and coupling a ground leakage power supply to an AC hot line and to an earth ground and generating a regulated voltage to power the switch controller without requiring connection to an AC neutral line, while limiting ground leakage current to the earth ground to a prescribed leakage value.


Claims 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,240,902. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the co-pending applications would anticipate the claims in the instant application.
17/557814
Patent No.: US 11,240,902
Claim 1: A multimode switch, comprising: a line voltage switch, coupled to a line voltage and a device; a switch controller, configured to direct said line voltage switch to provide said line voltage to, and subsequently remove line voltage from, said device, and configured to receive first identifying information and a functional group designation for said device, and configured to thereafter control said device according to said first identifying information and said functional group designation; and a ground leakage power supply, coupled to an AC hot line and to an earth ground, configured to generate a regulated voltage to power said switch controller without requiring connection to an AC neutral line, while limiting ground leakage current to said earth ground to a prescribed leakage value.
Claim 1: A multimode switch, comprising: a wireless transceiver, configured to transmit and receive messages over a wireless network; a line voltage switch, coupled to a line voltage and to one or more associated devices; a switch controller, responsive to first messages received over said wireless network, configured to direct said line voltage switch to provide said line voltage to, and subsequently remove line voltage from, said one or more associated devices, and configured to receive first identifying information and functional group designation for said one or more associated devices in second messages over said wireless network, and configured to thereafter control said one or more associated devices according to said identifying information and functional group designation via transmission of third messages over said wireless network; and a ground leakage power supply, coupled to an AC hot line and to an earth ground, configured to generate a regulated voltage to power said wireless transceiver and said switch controller without requiring connection to an AC neutral line, while limiting ground leakage current to said earth ground to a prescribed leakage value.
Claim 8: A multimode switch, comprising: an actuator, configured to indicate a state responsive to a change in actuation; a line voltage switch, coupled to a line voltage and a device; a switch controller, configured to direct said line voltage switch to provide said line voltage to, and subsequently remove line voltage from, said device, and configured to receive first identifying information and a functional group designation for said device, and configured to thereafter control said device according to said first identifying information and said functional group designation; and a ground leakage power supply, coupled to an AC hot line and to an earth ground, configured to generate a regulated voltage to power said switch controller without requiring connection to an AC neutral line, while limiting ground leakage current to said earth ground to a prescribed leakage value.
Claim 8: A multimode switch, comprising: an actuator, configured to indicate a state responsive to a change in actuation; a wireless transceiver, configured to transmit and receive messages over a wireless network; a line voltage switch, coupled to a line voltage and to one or more associated devices; a switch controller, responsive to first messages received over said wireless network, configured to direct said line voltage switch to provide said line voltage to, and subsequently remove line voltage from, said one or more associated devices, and configured to receive first identifying information and functional group designation for said one or more associated devices in second messages over said wireless network, and configured to thereafter control said one or more associated devices according to said identifying information and functional group designation via transmission of third messages over said wireless network; and a ground leakage power supply, coupled to an AC hot line and to an earth ground, configured to generate a regulated voltage to power said wireless transceiver and said switch controller without requiring connection to an AC neutral line, while limiting ground leakage current to said earth ground to a prescribed leakage value.
Claim 15: A multimode switch method, comprising: coupling a line voltage switch to a line voltage and to a device; via a switch controller, directing the line voltage switch to provide the line voltage to, and subsequently remove line voltage from, the device; receiving first identifying information and a functional group designation for the device; and thereafter controlling the device according to the first identifying information and the functional group designation; and coupling a ground leakage power supply to an AC hot line and to an earth ground and generating a regulated voltage to power the switch controller without requiring connection to an AC neutral line, while limiting ground leakage current to the earth ground to a prescribed leakage value.
Claim 15: A multimode switch method, comprising: via a wireless transceiver, transmitting and receiving messages over a wireless network; coupling a line voltage switch to a line voltage and to one or more associated devices; via a switch controller, responsive to first messages received over the wireless network, directing the line voltage switch to provide the line voltage to, and subsequently remove line voltage from, the one or more associated devices; receiving first identifying information and functional group designation for the one or more associated devices in second messages over the wireless network; and thereafter controlling the one or more associated devices according to the identifying information and functional group designation via transmission of third messages over the wireless network; and coupling a ground leakage power supply to an AC hot line and to an earth ground, and generating a regulated voltage to power the wireless transceiver and the switch controller without requiring connection to an AC neutral line, while limiting ground leakage current to the earth ground to a prescribed leakage value.


Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Prior art Shet et al. (Pub. No.: US 2015/0181682) discloses a device comprising a neutral-less controller applying line voltage to a load in a light control system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEDEI K. HAMMOND whose telephone number is (571)270-7938. The examiner can normally be reached M to F, 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C. Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DEDEI K HAMMOND/Primary Examiner, Art Unit 2844